 HAMILTON HALTER CO.T. E. Hamilton, A Sole proprietor, d/b/a HamiltonHalter Company and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), Peti-tioner. Case 7-RC-1676230 April 1984DECISION AND DIRECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held 13 October 1982 and thehearing officer's report recommending dispositionof them. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows 13 for and 10 against the Petitioner, with 10challenged ballots. 'The Board has reviewed the record in light ofthe exceptions and briefs and has adopted the hear-ing officer's findings and recommendations only tothe extent consistent with this Decision and Direc-tion.The issue before us is the voting eligibility ofemployees Ilona Thompson and Mary Lockwood.The hearing officer found that these employees donot share a community of interest with the Em-ployer's production and maintenance employees.2He concluded that Thompson and Lockwood areessentially office clerical employees and thereforerecommended that the challenges to their ballots besustained and that the Petitioner be certified as bar-gaining representative.The Employer excepts to the hearing officer'sfindings and recommendations. The Employer con-tends that Thompson and Lockwood are plantclerical employees properly included in the unit.For the following reasons we find merit in the Em-ployer's contention.The Employer is engaged in the manufacture,sale, and distribution of animal halters, collars, andrope products at its Lake Orion, Michigan facility.3At the hearing the parties agreed that seven challenges should be sus-tained and the Petitioner agreed to withdraw its challenge to one ballot.The hearing officer considered the remaining two challenges and, onconcluding that these two challenges should be sustained, found it unnec-essary to open and count the ballot to which the Petitioner withdrew itschallenge.a The parties stipulated to the appropriateness of the following unit:All full-time and regular part-time production and maintenance em-ployees employed by the Employer at its facility located at 3301-ALappeer Road, Lake Orion, Michigan; but excluding office clericalemployees, managerial employees, guards and supervisors as definedin the Act.3 The facts set forth here are based on the credited testimony. TheEmployer has excepted to some of the hearing officer's credibility find-ings. The Board's established policy is not to overrule a hearing officer'scredibility resolutions unless the clear preponderance of all the relevantevidence convinces us that they are incorrect Stretch-Tex Co., 118270 NLRB No. 60Thompson and Lockwood are clerical employeesat this facility. Each of them has a desk in an en-closed office area adjacent to the production floor.Their primary job responsibility is handling cus-tomer orders for the Employer's product. Thisfunction includes taking information from custom-ers, generally on the telephone, and transferringthis information onto invoices. The invoices arerouted through the production shop and returnedto the clericals after the order has been filled. Theclericals then prepare the necessary billing andshipping statements. A weekly record of these in-voices is maintained by the clericals. In addition toorder processing, Thompson maintains an invento-ry of supplies and is responsible for ordering itemssuch as tape and shipping labels. Lockwood is incharge of maintaining an inventory of productssold.Lockwood and Thompson spend between 70percent and 95 percent of their working time intheir office engaged in the above duties. In the re-maining time these employees perform other dutiesin the production area including filling sampleorders for customers. On occasion they assist shopemployees loading and unloading trucks. Thomp-son occasionally contributes to the design and de-velopment of new products. Lockwood stampssizes on the tags of a product for one regular cus-tomer.We recognize that the distinction drawn betweenoffice clericals and plant clericals is not alwaysclear. These disputed employees appear to sharecharacteristics of both categories of employees inthe variety of duties they perform and in the work-ing conditions they enjoy. On the basis of therecord as a whole, however, we find that Lock-wood's and Thompson's tasks are more closelyakin to those performed by plant clericals thanthose performed by office clericals. Their primaryresponsibility is processing customer orders andtyping them onto invoice slips. This transcriptionof sales orders to forms to facilitate production is afunction closely associated with production. SeeWeyerhauser Co., 132 NLRB 84 (1961); Jacob AshCo., 224 NLRB 74 (1976). In addition, Lockwoodand Thompson maintain inventories and order sup-plies, and Thompson collects employees' timecards.These are duties typical of plant clerical workers.See Magna Corp., 261 NLRB 104 (1982). Further-more, both clericals have assisted shop employeesin loading and unloading trucks. The record indi-cates further involvement in the production processNLRB 1359, 1361 (1957). We find no basis for reversing the findings. Ad-ditionally, the Employer asserts that the hearing officer's findings are theresult of bias. After a careful examination of the entire record we are sat-isfied that this allegation is without merit.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Thompson's involvement in product design andLockwood's labeling of certain items.Based on all these factors we find that Lock-wood and Thompson are plant clericals who sharea community of interest with the production andmaintenance employees. They therefore are includ-ed in the bargaining unit. Accordingly, we shalldirect that their ballots, and the ballot from whichthe Petitioner withdrew its challenged be openedand counted and that a revised tally of ballots shallissue.DIRECTIONIt is directed that the Regional Director forRegion 7 shall, within 10 days from the date of thisdecision, open and count the ballots of IlonaThompson, Mary Lockwood, and Nancy Kayne.The Regional Director shall thereafter prepare andcause to be served on the parties a revised tally ofballots and the appropriate certification.MEMBER ZIMMERMAN, dissenting.For reasons set forth in the attached excerptsfrom the hearing officer's report, I would find thatemployees Thompson and Lockwood are officeclericals who lack a sufficient community of inter-est with the Employer's production and mainte-nance employees to warrant including all employ-ees in a single unit. Accordingly, I would adopt thehearing officer's recommendation to sustain chal-lenges to the ballots cast by Thompson and Lock-wood and to certify the Petitioner's representativestatus.4 The Petitioner and the Employer agreed that the ballot of NancyKayne should be opened and counted. In these circumstances we grantthis withdrawal request.APPENDIXD. The IssueAs the parties reached agreement on eight of the tenchallenges, the sole issue litigated at the hearing was theeligibility of two employees: Mary Lockwood and IlonaThompson. The Petitioner took the position that Lock-wood and Thompson were not eligible voters as theywere office clerical employees. The Employer took theposition that Lockwood and Thompson were plant cleri-cal employees, properly included in the production andmaintenance unit, (the election agreement made no men-tion of the classification "plant clerical") and thereforeeligible to vote.II. FACTUAL FINDINGSA. IntroductionUpon the entire record developed at the hearing andfrom my observation of the witnesses, the following find-ings of fact are made:B. The Employer's BusinessThe Employer is a family run business engaged in themanufacture, sale and distribution of horse, cow, dog andcat halters, collars and rope products at its facility locat-ed at 3301-A Lapeer Road, Pontiac, Michigan.The co-owners of the company, T. E. Hamilton andhis wife, Gwendolyn Hamilton, own and operate a sepa-rate business in Ferndale, Michigan. The undersignednotes that Pontiac, Michigan is located about 15 milesfrom Ferndale, Michigan. Some of the business affairs ofHamilton Halter Company, such as financial reports,typesetting and computerized payroll, are conducted atthe Ferndale facility.C. The Managerial HierarchyT. E. Hamilton and Gwendolyn Hamilton, as co-owners, are both responsible for the management ofHamilton Halter. However, only Gwendolyn Hamiltonspends a significant amount of time at the Pontiac facili-ty, arriving at about 9:30 AM each day and spending anaverage of eight to ten hours per day there. T. E. Hamil-ton has no office at the Pontiac facility and is not respon-sible for the supervising of employees, and, does not, infact, supervise any of the employees at that facility.There were in excess of about 25 employees at thePontiac facility at the time of the election. Notwithstand-ing, Gwendolyn Hamilton asserted that there were onlytwo supervisors, Marilyn Kondash and Clara Holcomb.The assertion that, though Mrs. Hamilton spends forty tofifty hours per week at the facility but does not superviseany employees, is not credible. Mrs. Hamilton claimedthat she spent about 1/2 of here time at the facility in theshop, though another Employer witness, Nancy Kayne,estimated that Mrs. Hamilton spent 85 to 90% of hertime in her office. Though neither Ms. Kayne nor Mrs.Hamilton seemed entirely credible during their testimo-ny, Ms. Kayne displayed more self assurance on thispoint and the undersigned finds that her estimate iscloser to an accurate estimation. While in the shop, Mrs.Hamilton testified that, "I wander all over and talk toeach and every one to see what they're doing ...Ihappen to have a general interest in the total operation.." (Tr. 551); "There isn't anybody that works in theentire plant that I have not at one time or another givensomething to do or asked them to do something .. ."(Tr. 573). This testimony is inconsistent with attempts,throughout her testimony, to disassociate herself withany supervisory authority. At one point, Mrs. Hamiltonapparently claimed that she, an owner, had to obtain theapproval of supervisory employee Clara Holcomb beforeexercising certain managerial powers. This assertion isnot credible.The undersigned will delve further into supervisoryscope later in this report. However, for the sake of defin-332 HAMILTON HALTER CO.ing the Employer's hierarchy it is sufficient to note thatMrs. Hamilton acted as the general overseer of the facili-ty and was actively engaged in the supervision of IlonaThompson and Mary Lockwood, the employees sta-tioned in the office adjacent to hers. Clara Holcombacted primarily as the supervisor of the sewing and tack-ing area employees, Marilyn Kondash supervised the cut-ting department employees and Nancy Kayne acted as aworking leader on the afternoon shift. Evidence adducedcontrary to these findings was not credible and furtherillumination on the bases for these findings will be foundbelow.D. The LayoutPetitioner Exhibit #1, copy attached, was the onlysketch of the facility submitted into evidence. There aresome inaccuracies in the sketch which were noted duringthe testimony, but, basically, the sketch presents a fairidea of the layout of the Employer's facility [P. Exh. 1omitted from publication.]Holding the sketch so that the words "shelf", "picnictables", and "garage door" are in a normal reading posi-tion, the following notations are made: The sketch is ba-sically divided into three areas-the shipping and receiv-ing area on the left most side of the sketch; the middlesection where the office, sewing machines (the nine unla-beled boxes in the middle) and tacking machines are lo-cated; and the cutting section on the right most side ofthe sketch where the break area (where there are picnictables and a microwave oven) and cutting departmentare located.There are partitions with doors between the threemain sections of the shop. The sketch shows the locationof the restrooms located in the middle and right mostsections of the sketch (marked "bathrooms"). There is athird restroom located in the left-most section of thesketch, in the lower left hand corner (marked only"room" on the sketch). In the middle section of thesketch, at the top, there is a depiction of the office area.The office consists of two rooms, one room being theoffice of co-owner Gwendolyn Hamilton, and the otheroffice containing, inter alia, the desks of Ilona Thompsonand Mary Lockwood. Both of these rooms have doorsleading into the shop which are normally in a closed po-sition so as to reduce the amount of shop noise enteringthe office area. Outside the office area, a desk and filecabinets are kept. The sketch appears to show a thirdroom attached to the office area, extending over to thepartition between the cutting department and the tackingarea. Testimony disclosed that no such third room existsand there is an unenclosed area next to the two officerooms.There is no typewriter in Mrs. Hamilton's office butIlona Thompson and Mary Lockwood each have a type-writer on their desks. Mrs. Hamilton, Ilona Thompsonand Mary Lockwood each have their own telephone andadding machines on their desks. During the testimony,Ilona Thompson and Mary Lockwood attempted to dis-enfranchise themselves from their desks by asserting thatthey did not have assigned desks but worked at all threeof the desks located in their office. Ilona Thompsonclaimed that she used all three desks though she latermade references, during her testimony, to "my desk."Mary Lockwood similarly referred to "my table" thoughfurther examination revealed that her "table" containeddrawers and would be more accurately described as adesk. Throughout their testimony, as this report willdetail further, Mrs. Lockwood and Mrs. Thompson weredisposed to tailor their responses to favor the Employer'sposition that they were not office clerical employees.Some of their testimony was inherently improbable andconflicted with that of clearly credible witnesses. Be-cause of their partisanship, lack of candor, and their de-meanor on the witness stand, I am constrained to dis-credit their testimony where it conflicts with that ofcredible witnesses.Aside from the two desks located in the office occu-pied by Mrs. Thompson and Mrs. Lockwood, there is atable and file cabinets containing employee personnelfiles (with only minimal tax-related items containedtherein), customer file folders and invoices. A xerox ma-chine and window air conditioner are located in Mrs.Hamilton's office.E. DutiesIlona Thompson began working for the Employerabout 6 and 1/2 years ago and Mary Lockwood com-menced her employment in January, 1982. Neither knewwhat their job title was, though Ilona Thompson passedout a card at a trade show in June of 1981 which listedher title as "Manufacturer's Representative." Thompsonexplained that this card was utilized solely for one tradeshow and she had not passed it out for any other pur-pose. Testimony disclosed that the Employer has paidfor Thompson's transportation and expenses incurred at-tending three trade shows in California, Indiana and Illi-nois during the past several years.Generally, Mrs. Thompson or Mrs. Lockwood willanswer the phone when customers or other outsiders callthe facility. Their primary responsibility is the handlingof customer orders. Basically, they perform all the paper-work necessary to process orders from start to finish.They obtain the necessary information from the custom-ers and write or type it on an invoice. Copies of the in-voice are routed through the shop, and, when the orderis filled, the invoice is returned to the office where theinformation from the shipper is copied onto the orderform and the form is filed. Invoices are summarized byMrs. Thompson and Mrs. Lockwood on a weekly basis.Mrs. Lockwood and Mrs. Thompson also fill sampleorders for customers. These are relatively small orderssent to customers for the purpose of promoting the Em-ployer's products. Further, Mrs. Thompson maintains aninventory of needed supplies and Mrs. Lockwood main-tains an inventory of products sold utilizing the invoicesprocessed.Mrs. Thompson gathers the employee's time cards andcalls in the hours to the Ferndale office. When customersvisit the facility, she escorts them through the shop. Oc-casionally, she has signed payroll checks, during the ab-sence of Mrs. Hamilton. She regularly has access to theEmployer checkbook (utilized for payment of supplies,not for the payroll) located in Mrs. Hamilton's filing cab-333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinet. Both Mrs. Thompson and Mrs. Lockwood operatethe xerox, adding machines and typewriters. On rare oc-casions, they have assisted in the loading of trucks. Mrs.Lockwood stamps the size of a particular product on theproduct's tag for one particular customer that requiresthis, and performs this task in her office.Mrs. Thompson is a horse owner, and, because of herknowledge of horses, sometimes assists in the develop-ment and design of certain new products.F. Percentage of Time in Different FunctionsMrs. Thompson claimed that she spent 50% of hertime in the shop. She initially estimated that she spent 6to 8 hours in the shipping and receiving department butthen estimated it to be about 4 to 6 hours per week. Shethen estimated that she spent about 5% of her time fillingsample orders, 15% of her time doing inventories andmatters related to inventory, 2 or 3% of her time loadingor unloading trucks (after 3:30 PM when the vast majori-ty of the shop employees had left for the day), 5 to 7%of her time typing, 10% of her time on the office phone,and 12 to 14% of her time writing orders. Mary Lock-wood estimated that she spent only 25% of her time inthe office, 35 to 40% of her time working on samples,about 3 hours/week doing inventory (in the office),about 3 hours/week stamping tags, about 2 or 3 hoursper day working on matters related to invoicing, acouple hours per week loading trucks (after 3:30 PM), acouple hours per week closing up orders (after 3:30 PM),a couple hours per week on the phone (90% of this timeshe is on the office phone) and about 2 or 3 hours perweek typing.The above estimates by Mrs. Thompson and Mrs.Lockwood are largely inaccurate. For instance, Mrs.Hamilton testified that only a few sample orders are senteach day, and, it was not disputed that sample orders arerelatively small. Caroline Kobylczak a candid objectivewitness, credibly estimated that Mrs. Lockwood andMrs. Thompson spent only about 5 to 10 minutes perday, each, filling sample orders. This estimation is some-what in line with Mrs. Thompson's estimate that shespends about 5% of her time filling sample orders but isa far cry from Mrs. Lockwood's estimate that she spends35 to 40% of her time working on sample orders, even inlight of the testimony that Mrs. Lockwood spends moretime in this task than Mrs. Thompson does. In consider-ation of all testimony adduced, the undersigned finds thatMrs. Thompson spent considerable less than 5% of hertime working on sample orders, and Mrs. Lockwoodspend about 5% of her time working on sample orders.The credibility of Mrs. Thompson's estimates of timespent on different job functions was weakened by her es-timation that she spent, after the election, about 1 1/2 to2 hours per day working with Michael Vossi on newproducts. Michael Vossi was called as a witness by thePetitioner. He displayed a confident demeanor and air ofdirectness. He testified that Mrs. Thompson asked him tomake new product samples, and, he only spent about I to2 hours per week with her. Much of this time was spentin her office. Vossi's estimation is credited. Similarly,though Mrs. Thompson and Mrs. Lockwood assertedthat they had assisted in the loading of trucks on a quasi-regular basis, Vossi credibly testified that though heloaded trucks with two other employees during the postelection period (there is only one shipping area at the fa-cility), he never observed Mrs. Thompson nor Mrs.Lockwood loading trucks. In light of this, the fact thatMrs. Thompson and Mrs. Lockwood often wear dressclothes to work (discussed below), and all of the evi-dence adduced, it is found that Mrs. Thompson and Mrs.Lockwood only rarely, and on an irregular basis, assist inthe loading or unloading of trucks.The estimations concerning the time that Mrs. Thomp-son and Mrs. Lockwood spent in their office as opposedto time spent in the shop during the period preceding theelection, varied widely. Linda Typinski, a credible wit-ness, extimated that they spent about 2 hours per week(or about 5% of their time) outside their office. The Em-ployer's witness, Nancy Kayne, estimated that they spentabout 60 to 70% of their time in the office. PriscellaGravlin, a generally credible witness, estimated that theyspend in excess of 90% of their time in their office. Inconsideration of all the credible evidence adduced, it isfound that the actual time spent in their office as op-posed to being in the shop ranged from about 70% to95%. The majority of their time was spent answering thephone, typing, processing orders and performing inven-tory and other functions in their office.G. SupervisionMrs. Hamilton claimed that Clara Holcomb, the shopsupervisor, was responsible for the supervision of about13 shop employees, plus, Mrs. Thompson and Mrs.Lockwood. In alignment with this assertion, Mrs.Thompson testified that she would first go to Clara Hol-comb and ask for time off before asking Mrs. Hamiltonfor time off. However, Mrs. Thompson did not seem atease with this testimony, which was somewhat contra-dictory to her earlier testimony that Mrs. Holcomb wasin charge of the shop. (TR 39, 57 emphasis added). Mrs.Thompson did concede that she reported to both Mrs.Holcomb and Mrs. Hamilton. Mrs. Lockwood, on theother hand, stated that she was supervised by only Mrs.Holcomb and no one else. When the undersigned askedher if Mrs. Hamilton supervised her, Mrs. Lockwood re-sponded, "She'll ask me to do things but she will haveasked Clara already if I can do it." (TR 285) This type ofanswering is indicative of Mrs. Lockwood's partisan dis-position. It is unlikely that the Employer would placeemployees Lockwood and Thompson, stationed in an en-closed office without windows, under the sole supervi-sion of shop supervisor Holcomb, who would be unableto view these individuals during the vast majority of thework day. It is also unlikely that Mrs. Hamilton, locatedin the office directly adjacent to Lockwood and Thomp-son, and able to view them during much of her workday, interacting with them throughout the day, wouldnot have primary supervisory responsibility over them.Mrs. Hamilton interviewed both Mrs. Lockwood andMrs. Thompson prior to their hire and, Mrs. Holcomb'swork hours do not correspond to those of employeesThompson and Lockwood, though Mrs. Hamilton's do.334 HAMILTON HALTER CO.The probability that Mrs. Hamilton, rather than Mrs.Holcomb, is the primary supervisor over Lockwood andThompson is increased by the fact that Mrs. Hamiltonconceded that she gave orders to Lockwood andThompson on a daily basis. Though Mrs. Hamiltonstated that she gave these orders on the average of onlyonce per day, this estimation is probably too low. Mrs.Hamilton was obviously trying to disassociate herselfwith supervisory authority and, Mrs. Thompson conced-ed that she reported to both Mrs. Holcomb and Mrs.Hamilton. Mrs. Thompson further conceded that shesought authorization from Mrs. Hamilton prior to send-ing out sample orders, and, Mrs. Hamilton told her whatmaterials to order. Caroline Kobylczak credibly testifiedthat in the more than two years she worked for the Em-ployer, she never saw Clara Holcomb instruct, or assignwork to either Mrs. Lockwood or Mrs. Thompson.Though Kobylczak works primarily in the shipping andreceiving area, it is likely that, if Mrs. Holcomb were ac-tually actively engaged in the supervision of Lockwoodor Thompson, Kobylczak would have observed some in-cident of Mrs. Holcomb exercising that supervisory au-thority over them.Based upon the above, and the testimony in its entire-ty, it is found that Mrs. Lockwood and Mrs. Thompsonwere primarily supervised by Mrs. Hamilton and, theshop employees primarily supervised by Mrs. Holcomb.It is also noted that the cutting department employeeswere supervised by Marilyn Kondash and, workingleader Nancy Kayne, though not a supervisory employ-ee, exercised some guidance over the afternoon shift em-ployees.H. Relationship Between Duties and ProductionFunctionsContact with customers is solely by Mrs. Hamilton,Mrs. Thompson or Mrs. Lockwood. The crux of Lock-wood's and Thompson's job is the handling of customerorders and does not involve any real contact with theproduction function. The filling of sample orders, (smallorders, weighing only a few pounds-regular customerorders generally weigh in excess of forty pounds) is notdirectly related to the production of the goods. Lock-wood and Thompson don't follow the progress of prod-ucts, add no labor to the product and have no input inthe manner or method of production. However, Mrs.Thompson does some work regarding the developmentof some products and this is indirectly related to the pro-duction function. Similarly the inventory and invoicingof products is indirectly related to the production func-tion.I. Interaction with Other EmployeesTestimony by Gloria Stensel, regarding the amount oftime she spent working on projects with Mrs. Thompsonwas confused and conflicting. Based on this apparentconfusion and lack of confidence, it is necessary to dis-credit her testimony to the extent that it is contrary tothe credible evidence adduced. About all that can benoted from her testimony is that her interaction withMrs. Thompson was infrequent as the one estimation shemade of spending 1/2 hours per week, on the average,during the six months preceding the election is mostcredible. The testimony of Lynda Beth Morgan, thatMary Lockwood average 3 or 4 hours per day in theshipping department and Ilona Thompson average 2hours per day in the same area, was apparently exagger-ated. Though Ms. Morgan generally seem to be a sincerewitness, her testimony exceeds Mrs. Thompson's estimateof 4 to 6 hours per week and that she, Mrs. Thompson,spends in that department, and stretches the credible tes-timony that Mrs. Thompson and Mrs. Lockwood spend70 to 95% of their time in the office. In any event, Ms.Morgan later noted that, when they are in the depart-ment, Mrs. Thompson and Mrs. Lockwood are locatedabout 25 feet away from where Caroline Kobylczak andshe were working and about 5 feet from where CeciliaAmman, another employee, was working. She estimatedthat the amount of time spent actually interacting withshipping and receiving employees averaged about 15minutes in the aggregate each day. While this estimate isalso probably somewhat high, it will suffice to concludethat the amount of time spent interacting with the em-ployees in the shipping and receiving area is minimal.Linda Typinski credibly testified that Clara Holcombhad pulled shop employees and herself off their machineson occasion to assist in preparation of orders to beshipped but that Mrs. Thompson and Mrs. Lockwoodhad never participated in this. Caroline Kobylczak testi-fied, without being contradicted, that in August or Sep-tember, 1982, Lynda Morgan and she were told by ClaraHolcomb not to take invoices directly into the office butto route them through Mrs. Holcomb.Mrs. Thompson and Mrs. Lockwood do not interactwith the production employees while filling sampleorders and there are only a few of such orders sent eachday. Both Lockwood and Thompson asserted that theyhad brought telephone messages directly to employees.Ilona Thompson estimated that this occurred aboutevery day and Mary Lockwood estimated this occurredabout every other day. Linda Typinski and KathyMorrow tended to contradict this testimony by assertingthat it was Clara Holcomb that brought the shop em-ployees telephone messages. As Typinski and Morrowwere the more objective witnesses, it is concluded thatMrs. Thompson and Mrs. Lockwood convey telphonemessages directly to the production employees infre-quently.Mrs. Thompson and Mrs. Lockwood do not takebreaks with the production employees. Both do not eachlunch. They have on occasion participated in some em-ployee birthday parties and also attended the Christmasparty sponsored and attended by the owners.Linda Typinski testified that shop employees seldomvisit the office and seldom interact with Mrs. Thompsonand Mrs. Lockwood. As there is not a great deal ofoverlap between the functions of Mrs Lockwood andMrs. Thompson and those of the production employees,and, Typinski had a generally accurate perception of thefacts, and, the totality of the evidence supports this, it isfound that Mrs. Lockwood and Mrs. Thompson and theproduction employees seldom interact.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. Interchange With Other EmployeesNo production employee has ever performed eitherMrs. Thompson's or Mrs. Lockwood's job. Mrs. Thomp-son performs Mrs. Lockwood's job when she is not thereand vice versa. Neither Mrs. Thompson nor Mrs. Lock-wood have ever been placed on a production job. Noshop employees has ever transferred into an office joband vice versa. The evidence showed that neither Mrs.Thompson nor Mrs. Lockwood had ever been assignedto sew, tack, attach eyelets, cut or sort leather, or any ofthe usual production tasks. While Mrs. Lockwood occa-sionally stamps tags, this function is performed for onlyone particular account, and performed in her office, asaforementioned in this report, and Mrs. Lockwood is notsent to relieve any production employees on this task.Similarly, though Mrs. Thompson and Mrs. Lockwoodhave on occasion made entries into the shipping book, asother employees have, they did so in the course of per-forming their own duties, not in the course of relievingshop employees of their duties.K. Use of Facility as Compared With OtherEmployeesMrs. Thompson and Mrs. Lockwood use all three ofthe restrooms located at the facility but are not assignedcleaning duties. Shop employees generally use only therestroom in their department and are assigned the dutyof cleaning the particular restroom in their department.Mrs. Thompson and Mrs. Lockwood asserted that on oc-casion they have done some cleaning up in the restroomson their own initiative, but they were not assigned thiswork, and, the amount of cleaning that they did was rel-atively minor. Prior to the election, afternoon shift shopemployees were assigned to vacuum the office occupiedby Mrs. Lockwood and Mrs. Thompson.Mrs. Lockwood and Mrs. Thompson keep their pursesnext to their desks and there is a coat rack located in theoffice. Shop employees genrally keep their purses next totheir machines and there is a coat rack located in theshop. All employees, including Mrs. Thompson and Mrs.Lockwood, park in the same parking area. Mrs. Thomp-son has a key to the shop as does Nancy Kayne, a work-ing leader. On occasion, Mrs. Thompson has borrowedMrs. Hamilton's car (registered in the name of the Ham-iltons' other corporation) and Mrs. Hamilton has alsolent the vehicle to Supervisor Holcomb and a few otheremployees. Mrs. Thompson and Mrs. Lockwood haveaccess to the employee personnel files maintained in theiroffice but these files contain only W-4 forms and othertax related records.L. Comparison of Working ConditionsProduction day shift employees are assigned regularwork hours beginning at 7:00 AM in the morning andending at 3:30 PM. Breaks are given from 9:15 AM to9:30 AM and 1:30 PM to 1:45 PM. Lunch is from 11:30AM until noon. A few employees worked the afternoonshift and followed a similar regimen. Shop employees arerequired to punch in and out at the beginning and end oftheir shift and at breaks and lunch. A time card rack iskept in the shop near the time clock. In contrast, Mrs.Thompson and Mrs. Lockwood operated on a quasi flex-time system. Neither had any regular schedule of hoursand no set time to take breaks or lunch. Neither was re-quired to punch a time card. Mrs. Lockwood testifiedthat she kept a time card in her purse and filled it out byhand. Mrs. Thompson stated that she wrote out herhours on a blank time card. It was clear that the Em-ployer did not oversee the making of these entries.Kathy Morrow testified, without contradiction, that onone occasion Mrs. Thompson apparently authorized adeparture from routine punching on her time card. Mrs.Thompson stated that she arrived at work between 7:00AM and 9:00 AM. Mrs. Lockwood generally arrives atwork at about 9:00 AM. She initially testified that she ar-rives at work at 10:00 AM about one percent of the time(further stating, "once in a while ...", "occasionally..") and then corrected this, upon further examination,to once per week.During testimony on Mrs. Lockwood's working hours,Mrs. Lockwood was asked if she worked the same hoursevery day and responded, "It varies. I work just like ev-eryone else in the shop." (TR 194) However, the testi-mony was clear that the employees in the shop did nothave varying hours like hers. This is another example,and others may be found throughout the entire line ofquestioning just on this particular topic (TR 195-197), ofapparent attempts to tailor testimony to avoid responsesthat might be contrary to the Employer's position.As previously mentioned, shop employees are assignedto clean restrooms and Mrs. Thompson and Mrs. Lock-wood are not. Mrs Thompson and Mrs Lockwood bene-fit from the air conditioning in Mrs. Hamilton's officeand are free to make up time lost from work due to ill-ness or personal problems. Some shop employees are alsopermitted to make up time lost from work in the samemanner. Caroline Kobylczak and other employees testi-fied credibly that Mrs. Lockwood and Mrs. Thompsonwore dress clothes (Mrs. Thompson stated that occasion-ally she wore a skirt) to work on a regular basis, whereasshop employees generally wore more casual clothes,such as jeans and so forth, as the nature of shop workcaused their clothes to get dirtier.M. Pay, Method of Compensation and BenefitsDuring the relevant period, Mrs. Thompson was paid$6.75/hour and Mrs. Lockwood was paid $4.00/hour.During that same time period, 9 of the shop employeeswere paid $3.45 hour, 5 were paid $3.55/hour, 2 werepaid $3.65/hour, 1 was paid $3.70/hour, 2 were paid$3.50/hour, I was paid $4.00/hour, I was paid$5.00/hour and I was paid $5.65/hour. A few of theserates include night shift premium. The median pay was$3.55/hour. No employees were salaried and there wereno bonuses nor fringe benefits. The Employer maintainedone payroll list for all employees, and the computerizedpayroll was processed at the Ferndale facility. Shop em-ployees retrieved their paychecks from the time cardrack at the end of the day. Mrs. Thompson and Mrs.Lockwood were handed theirs.336 HAMILTON HALTER CO.N. Background, Education and TrainingMrs. Thompson and Mrs. Lockwood are high schoolgraduates, an educational level comparable to that ofshop employees. They have no specialized training back-ground. Mrs. Thompson was previously employed as anoffice clerical employee and Mrs. Lockwood was previ-ously employed in a production job, and, as a medical as-sistant. Mrs. Lockwood applied for her position in re-sponse to a newspaper ad for office and shop work.ill. ANALYSISIn examining whether employees should be included ina production and maintenance unit versus an office cleri-cal unit, the Board considers community of interest. InMartin Outdoor Advertising Company, 198 NLRB 1136,1137 (1972), the Board found an employee to be a plantclerical where she occupied a plant storage buildingphysically separated from the office clerical building, haddaily contact with unit employees, distributed workorders to their departments, assisted unit employees infiling out administrative forms and reimbursed unit em-ployees for out of pocket expenses. In Jacob Ash Co.,Inc., 224 NLRB 74 (1976), three clerical employees wereincluded in a warehouse unit where they worked in anopen office area on the first floor of a warehouse, cleri-cal employees and warehousemen resolved questions re-garding customer invoices, shared common supervision,there was some job interchange (one of the clericals hadprepared light orders for customers walking into the Em-ployers warehouse), there was regular contact betweenthe clericals and the warehousemen, and 2 of the 3 cleri-cals enjoyed a higher rate of pay than the warehouse-men.Administrative Law Judge Reis, in Gordonville Indus-tries, Inc., 252 NLRB 563, 590 (1980), pointed out, in hisaffirmed decision, that the determination as to whetheran employee is an office clerical employee rather than aplant clerical employee is "occasionally as much visceralas cerebral." Judge Reis noted that "Normally, plantclericals spend all or most of their time working in theplant production area. Normally, they are involved inthe production process itself. For example, an employeewho worked in the production area requisitioning partsneeded by production employees is a plant clerical; anemployees who fills out forms in the billing departmentlocated in the administrative offices is an office clerical..." (id. at 591). The decision noted that the fact thatclerical employees exercised secretarial skills does notprevent finding them to be plant clerical employees. Inthat case, employees were found to be plant clericals asthey worked in the production area, contributed directlyand meaningfully to the production process, were com-monly supervised and enjoyed similar working condi-In that case, the Employer maintained a separate office clerical build-ing whereas in the instant matter, the Employer herein has its main officeclerical functions conducted at its only facility in Pontiac, Michigan. Theseparate business entity referred to as the Ferndale office fulfilled func-tions primarily related bookkeeping and computerized payroll matters,functions companies often contract out to independent companies. How-ever, the primary customer contact and processing of customer orders ishandled at the Pontiac facility by Mrs. Thompson and Mrs. Lockwood.tions. Along the same vein, in American Party System,Inc., 254 NLRB 901 (1981), the Board found that oper-ations-center employees had a sufficient community ofinterest to be included with warehouse employees wherethey shared substantially similar supervision, were inconstant visual and frequent verbal contact with ware-house employees with whom they exchanged informa-tion, handled the same form essential to their job func-tions, experienced job interchange, took breaks together,all punched time clocks and had common wages andbenefits.In contrast, in situations where office clercials enjoyeddiffering working conditions, they have been excludedfrom the main unit. Winn-Dixie Stores, Inc., 153 NLRB273 (1965). The Board has found that invoice clerks, iso-lated from and having no contact with warehouse em-ployees were essentially office clerical employees.Famous-Barr Company, 153 NLRB 341, 344-345 (1965).In Arthur F. Derse Sr., 173 NLRB 214, 219 (1968), theBoard affirmed the Administrative Law Judge's findingthat 5 employees shared closer community of interestwith excluded office clerical employees. The followingfactors, inter alia, were noted: no working contact exist-ed between the 5 employees and the production andmaintenance employees; common supervision was lack-ing; working conditions were dissimilar; skills and func-tions differed; and, their work was not directly integrat-ed with the production process.Few cases are as clear cut as the last three cited. Inmost situations, the overall duties performed by the dis-puted employees fall into a gray area between office andplant clerical. In Conchemco Inc., 182 NLRB 125 (1970)the Board found that an employee, alleged to be a plantclerical was an office clerical employee where sheworked adjacent to the general office where office cleri-cal employees were located, apart from the productionarea, was separately supervised, maintained the inventoryof all raw materials used in the manufacturing process,seldom went into the plant, received the same fringe ben-efits as production employees, including overtime pay,worked different hours, performed different duties andhad little or no contact with the production employees.Similarly, in Case Inc., 237 NLRB 798, 806 (1978), theAdministrative Law Judge, affirmed by the Board, foundtwo employees to be office clericals rather than plantclericals where one employee prepared job progress tick-ets on the basis of orders received from contractors anddistributed these tickets to employees. She kept recordsof how much material the Employer received, howmuch was used in the plant, and recorded componentsproduced. Her contact with production employees waslimited to recording the number of hours worked by em-ployees from the timeclock, the number of pieces pro-duced by each employee, delivering messages to employ-ees and passing out insurance papers or other personnel-related documents. Somewhat akin to Case Inc., andConchemco, the Board found, in Prince Gardner, Divisionof Swank, Inc., 231 NLRB 96 (1977), that payroll clerkswere not properly within a production and maintenanceunit but were more appropriately places in an office cler-ical unit where their interests in efficient earnings report-337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing might come into conflict with the interest of the pro-duction employees. In that case, a work in process clerkwas also placed in the office clerical unit though shespent 50% of her time at a centrally located desk in theproduction area tracking down orders and collectingprogress data. The employee had pay, benefits and insur-ance similar to office employees but did not provide anyservice to the production process.Individual cases may be pointed to which show thatthe Board has found employees to be office clerical orplant clericals despite the existence or non-existence ofone or more the the numerous factors involved herein.No one case reviewed above falls squarely on point,though. The Board set forth the community of intereststandard in F: & M. Schaefer Brewing Co., 198 NLRB323, 326, stating, "Clerical employees may be included ina unit of production and maintenance employees wherethey enjoy interest and working conditions similar tothose production and maintenance employees." Applyingthis standard to the instant facts, it must be concludedthat the working conditions and intersts of Mrs. Thomp-son and Mrs. Lockwood are very different from those ofthe production and maintenance employees. The produc-tion and maintenance employees are engaged in a manu-facturing operations characterized by physical labor andmovement. The disputed employees generally are locatedwithin an office area, performing paperwork functionsnot directly related to the production process. They donot contribute directly to the production process, havedifferent supervision, seldom interact with and neverinterchange with, the production and maintenance em-ployees, and, though a few of their working conditionsare somewhat similar, the majority of their working con-ditions are substantially different.IV. CONCLUSION AND RECOMMENDATIONIt is concluded that Mrs. Thompson and Mrs. Lock-wood were essentially office clerical employees andshould be excluded from the production and maintenanceunit. Accordingly, the undersigned recommends that thechallenges to their ballots be sustained.Based upon this conclusion and the aforementionedagreements of the parties, it is recommended that thechallenges to the ballots of Marilyn Kondash, VirginiaThomas, Christina Edwards, Martha Van Wagner, MaryJohnson, Bonita Porter, Janice Flagg, Ilona Thompsonand Mary Lockwood be sustained. The Petitioneragreed, in accord with the Employer, that the challengeta the ballot of Nancy Kayne should be withdrawn, andthe ballot opened and counted. However, this is unneces-sary as the sustaining of the above nine challenges makesthe ballot of Nancy Kayne non-determinative of the out-come of the election. Accordingly, it is recommendedthat the Board issue the following revised Tally of Bal-lots:Approximate number of eligible voters-24Void Ballots-0Votes cast for Petitioner--13Votes cast against participating labororganization--10Valid votes counted-23Challenged ballots-IValid votes counted plus challenged ballots-24It is further recommended that the Board issue a Certifi-cation of Representative reflecting that the Petitioner isthe exclusive collective-bargaining representative of theemployees in the unit described hereinabove.I No evidence was adduced at the hearing which indicated that theagreement of the parties regarding certain challenges, as set forth earlierin this Report, should not be honored.338